 
 
I 
111th CONGRESS 1st Session 
H. R. 542 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2009 
Mr. Putnam introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend titles XIX and XXI of the Social Security Act to permit States to rely on findings from an express plan agency to conduct simplified eligibility determinations under Medicaid and the State Children’s Health Insurance Program. 
 
 
1.Short titleThis Act may be cited as the Healthy Kids One Stop Act. 
2.State option to rely on findings from an express lane agency to conduct simplified eligibility determinations under Medicaid and SCHIP 
(a)Application Under Medicaid and SCHIP 
(1)MedicaidSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following: 
 
(13)Express Lane Option 
(A)In general 
(i)Option to use a finding from an express lane agencyAt the option of the State, the State plan may provide that in determining eligibility under this title for a child (as defined in subparagraph (G)), the State may rely on a finding made within a reasonable period (as determined by the State) from an Express Lane agency (as defined in subparagraph (F)) when it determines whether a child satisfies one or more components of eligibility for medical assistance under this title. The State may rely on a finding from an Express Lane agency notwithstanding any differences in budget unit, disregard, deeming, or other methodology, if the following requirements are met: 
(I)Prohibition on determining children ineligible for coverageIf a finding from an Express Lane agency would result in a determination that a child does not satisfy an eligibility requirement for medical assistance under this title and for child health assistance under title XXI, the State shall determine eligibility for assistance using its regular procedures. 
(II)Notice requirementFor any child who is found eligible for medical assistance under the State plan under this title or child health assistance under title XXI and who is subject to premiums based on an Express Lane agency’s finding of such child’s income level, the State shall provide notice that the child may qualify for lower premium payments if evaluated by the State using its regular policies and of the procedures for requesting such an evaluation. 
(III)Compliance with screen and enroll requirementThe State shall satisfy the requirements under subparagraphs (A) and (B) of section 2102(b)(3) (relating to screen and enroll) before enrolling a child in child health assistance under title XXI. At its option, the State may fulfill such requirements in accordance with either option provided under subparagraph (C) of this paragraph. 
(IV)CodingThe State meets the requirements of subparagraph (E). 
(ii)Option to apply to renewals and redeterminationsThe State may apply the provisions of this paragraph when conducting initial determinations of eligibility, redeterminations of eligibility, or both, as described in the State plan. 
(B)Rules of constructionNothing in this paragraph shall be construed— 
(i)to limit or prohibit a State from taking any actions otherwise permitted under this title or title XXI in determining eligibility for or enrolling children into medical assistance under this title or child health assistance under title XXI; 
(ii)to modify the limitations in section 1902(a)(5) concerning the agencies that may make a determination of eligibility for medical assistance under this title; or 
(iii)to modify the application of sections 1137(d), 1902(a)(46), 1903(i)(22), or 1903(x). 
(C)Options for satisfying the screen and enroll requirement 
(i)In generalWith respect to a child whose eligibility for medical assistance under this title or for child health assistance under title XXI has been evaluated by a State agency using an income finding from an Express Lane agency, a State may carry out its duties under subparagraphs (A) and (B) of section 2102(b)(3) (relating to screen and enroll) in accordance with either clause (ii) or clause (iii). 
(ii)Establishing a screening threshold 
(I)In generalUnder this clause, the State establishes a screening threshold set as a percentage of the Federal poverty level that exceeds the highest income threshold applicable under this title to the child by a minimum of 30 percentage points or, at State option, a higher number of percentage points that reflects the value (as determined by the State and described in the State plan) of any differences between income methodologies used by the program administered by the Express Lane agency and the methodologies used by the State in determining eligibility for medical assistance under this title. 
(II)Children with income not above thresholdIf the income of a child does not exceed the screening threshold, the child is deemed to satisfy the income eligibility criteria for medical assistance under this title regardless of whether such child would otherwise satisfy such criteria. 
(III)Children with income above thresholdIf the income of a child exceeds the screening threshold, the child shall be considered to have an income above the Medicaid applicable income level described in section 2110(b)(4) and to satisfy the requirement under section 2110(b)(1)(C) (relating to the requirement that CHIP matching funds be used only for children not eligible for Medicaid). If such a child is enrolled in child health assistance under title XXI, the State shall provide the parent, guardian, or custodial relative with the following: 
(aa)Notice that the child may be eligible to receive medical assistance under the State plan under this title if evaluated for such assistance under the State’s regular procedures and notice of the process through which a parent, guardian, or custodial relative can request that the State evaluate the child’s eligibility for medical assistance under this title using such regular procedures. 
(bb)A description of differences between the medical assistance provided under this title and child health assistance under title XXI, including differences in cost-sharing requirements and covered benefits. 
(iii)Temporary enrollment in chip pending screen and enroll 
(I)In generalUnder this clause, a State enrolls a child in child health assistance under title XXI for a temporary period if the child appears eligible for such assistance based on an income finding by an Express Lane agency. 
(II)Determination of eligibilityDuring such temporary enrollment period, the State shall determine the child’s eligibility for child health assistance under title XXI or for medical assistance under this title in accordance with this clause. 
(III)Prompt follow upIn making such a determination, the State shall take prompt action to determine whether the child should be enrolled in medical assistance under this title or child health assistance under title XXI pursuant to subparagraphs (A) and (B) of section 2102(b)(3) (relating to screen and enroll). 
(IV)Requirement for simplified determinationIn making such a determination, the State shall use procedures that, to the maximum feasible extent, reduce the burden imposed on the individual of such determination. Such procedures may not require the child’s parent, guardian, or custodial relative to provide or verify information that already has been provided to the State agency by an Express Lane agency or another source of information unless the State agency has reason to believe the information is erroneous. 
(V)Availability of chip matching funds during temporary enrollment periodMedical assistance for items and services that are provided to a child enrolled in title XXI during a temporary enrollment period under this clause shall be treated as child health assistance under such title. 
(D)Option for automatic enrollment 
(i)In generalThe State may initiate and determine eligibility for medical assistance under the State Medicaid plan or for child health assistance under the State CHIP plan without a program application from, or on behalf of, the child based on data obtained from sources other than the child (or the child’s family), but a child can only be automatically enrolled in the State Medicaid plan or the State CHIP plan if the child or the family affirmatively consents to being enrolled through affirmation and signature on an Express Lane agency application, if the requirement of clause (ii) is met. 
(ii)Information requirementThe requirement of this clause is that the State informs the parent, guardian, or custodial relative of the child of the services that will be covered, appropriate methods for using such services, premium or other cost sharing charges (if any) that apply, medical support obligations (under section 1912(a)) created by enrollment (if applicable), and the actions the parent, guardian, or relative must take to maintain enrollment and renew coverage. 
(E)Coding; application to enrollment error rates 
(i)In generalFor purposes of subparagraph (A)(iv), the requirement of this subparagraph for a State is that the State agrees to— 
(I)assign such codes as the Secretary shall require to the children who are enrolled in the State Medicaid plan or the State CHIP plan through reliance on a finding made by an Express Lane agency for the duration of the State’s election under this paragraph; 
(II)annually provide the Secretary with a statistically valid sample (that is approved by Secretary) of the children enrolled in such plans through reliance on such a finding by conducting a full Medicaid eligibility review of the children identified for such sample for purposes of determining an eligibility error rate (as described in clause (iv)) with respect to the enrollment of such children (and shall not include such children in any data or samples used for purposes of complying with a Medicaid Eligibility Quality Control (MEQC) review or a payment error rate measurement (PERM) requirement); 
(III)submit the error rate determined under subclause (II) to the Secretary; 
(IV)if such error rate exceeds 3 percent for either of the first 2 fiscal years in which the State elects to apply this paragraph, demonstrate to the satisfaction of the Secretary the specific corrective actions implemented by the State to improve upon such error rate; and 
(V)if such error rate exceeds 3 percent for any fiscal year in which the State elects to apply this paragraph, a reduction in the amount otherwise payable to the State under section 1903(a) for quarters for that fiscal year, equal to the total amount of erroneous excess payments determined for the fiscal year only with respect to the children included in the sample for the fiscal year that are in excess of a 3 percent error rate with respect to such children. 
(ii)No punitive action based on error rateThe Secretary shall not apply the error rate derived from the sample under clause (i) to the entire population of children enrolled in the State Medicaid plan or the State CHIP plan through reliance on a finding made by an Express Lane agency, or to the population of children enrolled in such plans on the basis of the State’s regular procedures for determining eligibility, or penalize the State on the basis of such error rate in any manner other than the reduction of payments provided for under clause (i)(V). 
(iii)Rule of constructionNothing in this paragraph shall be construed as relieving a State that elects to apply this paragraph from being subject to a penalty under section 1903(u), for payments made under the State Medicaid plan with respect to ineligible individuals and families that are determined to exceed the error rate permitted under that section (as determined without regard to the error rate determined under clause (i)(II)). 
(iv)Error rate definedIn this subparagraph, the term error rate means the rate of erroneous excess payments for medical assistance (as defined in section 1903(u)(1)(D)) for the period involved, except that such payments shall be limited to individuals for which eligibility determinations are made under this paragraph and except that in applying this paragraph under title XXI, there shall be substituted for references to provisions of this title corresponding provisions within title XXI. 
(F)Express lane agency 
(i)In generalIn this paragraph, the term Express Lane agency means a public agency that— 
(I)is determined by the State Medicaid agency or the State CHIP agency (as applicable) to be capable of making the determinations of one or more eligibility requirements described in subparagraph (A)(i); 
(II)is identified in the State Medicaid plan or the State CHIP plan; and 
(III)notifies the child’s family— 
(aa)of the information which shall be disclosed in accordance with this paragraph; 
(bb)that the information disclosed will be used solely for purposes of determining eligibility for medical assistance under the State Medicaid plan or for child health assistance under the State CHIP plan; and 
(cc)that the family may elect to not have the information disclosed for such purposes; and 
(IV)enters into, or is subject to, an interagency agreement to limit the disclosure and use of the information disclosed. 
(ii)Inclusion of specific public agenciesSuch term includes the following: 
(I)A public agency that determines eligibility for assistance under any of the following: 
(aa)The temporary assistance for needy families program funded under part A of title IV. 
(bb)A State program funded under part D of title IV. 
(cc)The State Medicaid plan. 
(dd)The State CHIP plan. 
(ee)The supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.). 
(ff)The Head Start Act (42 U.S.C. 9801 et seq.). 
(gg)The Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(hh)The Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.). 
(ii)The Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.). 
(jj)The Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11301 et seq.). 
(kk)The United States Housing Act of 1937 (42 U.S.C. 1437 et seq.). 
(ll)The Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.). 
(II)A State-specified governmental agency that has fiscal liability or legal responsibility for the accuracy of the eligibility determination findings relied on by the State. 
(III)A public agency that is subject to an interagency agreement limiting the disclosure and use of the information disclosed for purposes of determining eligibility under the State Medicaid plan or the State CHIP plan. 
(iii)ExclusionsSuch term does not include an agency that determines eligibility for a program established under the Social Services Block Grant established under title XX or a private, for-profit organization. 
(iv)Rules of constructionNothing in this paragraph shall be construed as— 
(I)exempting a State Medicaid agency from complying with the requirements of section 1902(a)(4) relating to merit-based personnel standards for employees of the State Medicaid agency and safeguards against conflicts of interest); or 
(II)authorizing a State Medicaid agency that elects to use Express Lane agencies under this subparagraph to use the Express Lane option to avoid complying with such requirements for purposes of making eligibility determinations under the State Medicaid plan. 
(v)Additional definitionsIn this paragraph: 
(I)StateThe term State means 1 of the 50 States or the District of Columbia. 
(II)State chip agencyThe term State CHIP agency means the State agency responsible for administering the State CHIP plan. 
(III)State chip planThe term State CHIP plan means the State child health plan established under title XXI and includes any waiver of such plan. 
(IV)State medicaid agencyThe term State Medicaid agency means the State agency responsible for administering the State Medicaid plan. 
(V)State medicaid planThe term State Medicaid plan means the State plan established under title XIX and includes any waiver of such plan. 
(G)Child definedFor purposes of this paragraph, the term child means an individual under 19 years of age, or, at the option of a State, such higher age, not to exceed 21 years of age, as the State may elect. 
(H)ApplicationThis paragraph shall not apply to with respect to eligibility determinations made after September 30, 2014. 
(I)Continued application . 
(2)CHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is amended by redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E), respectively, and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Section 1902(e)(13) (relating to the State option to rely on findings from an Express Lane agency to help evaluate a child’s eligibility for medical assistance). . 
(b)Evaluation and Report 
(1)EvaluationThe Secretary shall conduct, by grant, contract, or interagency agreement, a comprehensive, independent evaluation of the option provided under the amendments made by subsection (a). Such evaluation shall include an analysis of the effectiveness of the option, and shall include— 
(A)obtaining a statistically valid sample of the children who were enrolled in the State Medicaid plan or the State CHIP plan through reliance on a finding made by an Express Lane agency and determining the percentage of children who were erroneously enrolled in such plans; 
(B)determining whether enrolling children in such plans through reliance on a finding made by an Express Lane agency improves the ability of a State to identify and enroll low-income, uninsured children who are eligible but not enrolled in such plans; 
(C)evaluating the administrative costs or savings related to identifying and enrolling children in such plans through reliance on such findings, and the extent to which such costs differ from the costs that the State otherwise would have incurred to identify and enroll low-income, uninsured children who are eligible but not enrolled in such plans; and 
(D)any recommendations for legislative or administrative changes that would improve the effectiveness of enrolling children in such plans through reliance on such findings. 
(2)Report to congressNot later than September 30, 2013, the Secretary shall submit a report to Congress on the results of the evaluation under paragraph (1). 
(3)Funding 
(A)In generalOut of any funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary to carry out the evaluation under this subsection $5,000,000 for the period of fiscal years 2010 through 2013. 
(B)Budget authoritySubparagraph (A) constitutes budget authority in advance of appropriations Act and represents the obligation of the Federal Government to provide for the payment of such amount to conduct the evaluation under this subsection. 
(c)Electronic Transmission of InformationSection 1902 of such Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection: 
 
(dd)Electronic Transmission of InformationIf the State agency determining eligibility for medical assistance under this title or child health assistance under title XXI verifies an element of eligibility based on information from an Express Lane Agency (as defined in subsection (e)(13)(F)), or from another public agency, then the applicant’s signature under penalty of perjury shall not be required as to such element. Any signature requirement for an application for medical assistance may be satisfied through an electronic signature, as defined in section 1710(1) of the Government Paperwork Elimination Act (44 U.S.C. 3504 note). The requirements of subparagraphs (A) and (B) of section 1137(d)(2) may be met through evidence in digital or electronic form. . 
(d)Authorization of Information Disclosure 
(1)In generalTitle XIX of the Social Security Act is amended by adding at the end the following new section: 
 
1942.Authorization to receive relevant information 
(a)In GeneralNotwithstanding any other provision of law, a Federal or State agency or private entity in possession of the sources of data directly relevant to eligibility determinations under this title (including eligibility files maintained by Express Lane agencies described in section 1902(e)(13)(F), information described in paragraph (2) or (3) of section 1137(a), vital records information about births in any State, and information described in sections 453(i) and 1902(a)(25)(I)) is authorized to convey such data or information to the State agency administering the State plan under this title, to the extent such conveyance meets the requirements of subsection (b). 
(b)Requirements for ConveyanceData or information may be conveyed pursuant to subsection (a) only if the following requirements are met: 
(1)The individual whose circumstances are described in the data or information (or such individual’s parent, guardian, caretaker relative, or authorized representative) has either provided advance consent to disclosure or has not objected to disclosure after receiving advance notice of disclosure and a reasonable opportunity to object. 
(2)Such data or information are used solely for the purposes of— 
(A)identifying individuals who are eligible or potentially eligible for medical assistance under this title and enrolling or attempting to enroll such individuals in the State plan; and 
(B)verifying the eligibility of individuals for medical assistance under the State plan. 
(3)An interagency or other agreement, consistent with standards developed by the Secretary— 
(A)prevents the unauthorized use, disclosure, or modification of such data and otherwise meets applicable Federal requirements safeguarding privacy and data security; and 
(B)requires the State agency administering the State plan to use the data and information obtained under this section to seek to enroll individuals in the plan. 
(c)Penalties for Improper Disclosure 
(1)Civil money penaltyA private entity described in the subsection (a) that publishes, discloses, or makes known in any manner, or to any extent not authorized by Federal law, any information obtained under this section is subject to a civil money penalty in an amount equal to $10,000 for each such unauthorized publication or disclosure. The provisions of section 1128A (other than subsections (a) and (b) and the second sentence of subsection (f)) shall apply to a civil money penalty under this paragraph in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a). 
(2)Criminal penaltyA private entity described in the subsection (a) that willfully publishes, discloses, or makes known in any manner, or to any extent not authorized by Federal law, any information obtained under this section shall be fined not more than $10,000 or imprisoned not more than 1 year, or both, for each such unauthorized publication or disclosure. 
(d)Rule of ConstructionThe limitations and requirements that apply to disclosure pursuant to this section shall not be construed to prohibit the conveyance or disclosure of data or information otherwise permitted under Federal law (without regard to this section). . 
(2)Conforming amendment to title xxiSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as amended by subsection (a)(2), is amended by adding at the end the following new subparagraph: 
 
(F)Section 1942 (relating to authorization to receive data directly relevant to eligibility determinations). . 
(3)Conforming amendment to provide access to data about enrollment in insurance for purposes of evaluating applications and for chipSection 1902(a)(25)(I)(i) of such Act (42 U.S.C. 1396a(a)(25)(I)(i)) is amended— 
(A)by inserting (and, at State option, individuals who apply or whose eligibility for medical assistance is being evaluated in accordance with section 1902(e)(13)(D)) after with respect to individuals who are eligible; and 
(B)by inserting under this title (and, at State option, child health assistance under title XXI) after the State plan. 
(e)Authorization for States Electing Express Lane Option To Receive Certain Data Directly Relevant to Determining Eligibility and Correct Amount of AssistanceThe Secretary of Health and Human Services shall enter into such agreements as are necessary to permit a State that elects the Express Lane option under section 1902(e)(13) of the Social Security Act to receive data directly relevant to eligibility determinations and determining the correct amount of benefits under a State child health plan under title XXI of the Social Security Act or a State plan under title XIX of such Act from the following: 
(1)The National Directory of New Hires established under section 453(i) of the Social Security Act (42 U.S.C. 653(i)). 
(2)Data regarding enrollment in insurance that may help to facilitate outreach and enrollment under the State Medicaid plan, the State child health plan, and such other programs as the Secretary may specify. 
(f)Effective dateThe amendments made by this section are effective on January 1, 2010. 
 
